Order, entered December 12, 1967, granting leave to respondent to sue appellant Motor Vehicle Accident Indemnification Corporation, Unanimously reversed, on the law and on the facts, with $30 costs and disbursements to abide the event, and the matter remanded to Special Term for a hearing. Upon the affidavits presented on the application the court is in no position to evaluate the situation and satisfactorily determine whether in compliance with the statutory mandate a proper report of the “ hit-and-run ” accident had in fact been made to the police or to a peace officer. (Insurance Law, § 608, subd. [b]; § 618; Matter of Malitz v. MVAIC, 17 A D 2d 108.) Concur— Botein, P. J.; Stevens, Eager, Steuer and Tilzer, JJ.